Citation Nr: 1741540	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-34 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.
				

REPRESENTATION

Veteran represented by:  Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1983 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his December 2013 substantive appeal, the Veteran requested that he be afforded a hearing before the Board.  The Veteran was scheduled for his requested hearing in November 2016, but canceled that request.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.


FINDING OF FACT

The Veteran does not have right ear hearing loss disability for VA purposes, and an organic disease of the nervous system was not present within one year of separation from service.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or aggravated by active service, and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C. § 1101, 1112, 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has right ear hearing loss disability as a result of his active service.  Specifically, he contends that his hearing loss is due to acoustic trauma from noise exposure during flight line service.  

The Board notes that the Veteran's report of acoustic trauma is consistent with the circumstances of his service.  Additionally, the Board notes that the Veteran has been granted entitlement to service connection for left ear hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma during active service.

Service treatment records (STRs) are silent for complaints of decreased hearing acuity, or a diagnosis of hearing loss for VA purposes.  The Veteran was afforded audiogram testing on five occasions during his period of active service.  The enlistment audiogram in September 1980, reference audiogram in September 1983, and periodic audiograms in April 1986, June 1987, and June 1988 all showed the Veteran's right ear hearing acuity was within normal limits.  Prior to separation from service, the Veteran's May 1989 audiogram again showed hearing within normal limits in the right ear.  

The Veteran was afforded a VA audiology evaluation in May 2010.  The Veteran reported his flight line air service, noting constant exposure to jet engine noise with hearing protection.  Audiometric testing results for his right ear at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right
20
15
15
15
16.25

Speech recognition ability was 96 percent in the right ear.  The examiner confirmed that the Veteran had clinically normal hearing in his right ear and a diagnosis of right ear hearing loss disability for VA purposes was not made.

The private treatment notes of record show the Veteran was evaluated by a private audiologist in in March 2010 and again in April 2011.  Puretone testing showed an average decibel (dB) loss of 20 and 22 dB respectively.  Those results are indicative of hearing within normal limits and do not constitute a disability for VA compensation purposes.

At a December 2013 VA audiology evaluation, the Veteran reported the noise exposure described above.  Audiometric testing results for the right ear at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right
25
25
15
20
21.25

Speech recognition ability was 100 percent for his right ear.  The examiner confirmed the Veteran had normal hearing in his right ear and a diagnosis of right ear hearing loss disability was not made.  

While the Veteran is competent to report observable symptoms of decreased hearing acuity, he is not competent to provide a diagnosis of right ear hearing loss disability for VA compensation purposes, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case. 

The Board finds that the Veteran's hearing in his right ear was within normal limits for the entire period on appeal.  As such, the audiology evaluation results of record are not sufficient to establish a diagnosis of right ear hearing loss disability for VA purposes.  Also, the Veteran did not have a right ear hearing loss disability that was manifest to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no objective and verifiable evidence of record showing the Veteran to have a diagnosis of right ear hearing loss disability for VA purposes at any time during the current appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


